            Case 19-11466-KG                                         Doc 1073                        Filed 12/02/19                        Page 1 of 13

                                                                UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE DISTRICT OF DELAWARE


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al .                                       Case No. 19-11466 (KG)
Debtors                                                                                                              Reporting Period: October 1, 2019 - October 31, 2019


                                                                     MONTHLY OPERATING REPORT
                                    File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document         Explanation   Affidavit/Supplement
REQUIRED DOCUMENTS                                                                          Form No.                   Attached          Attached           Attached
Schedule of Cash Receipts and Disbursements                                               MOR-1                            Yes
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
   Bank Reconciliation (or copies of debtor's bank reconciliations)                       MOR-1a                      upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
   Schedule of Professional Fees Paid                                                     MOR-1b                      upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
   Copies of bank statements                                                                                          upon request
                                                                                                                     Available to the
                                                                                                                      U.S. Trustee
   Cash disbursements journals                                                                                        upon request
Statement of Operations                                                                   MOR-2                            Yes
Balance Sheet                                                                             MOR-3                            Yes
Status of Postpetition Taxes                                                              MOR-4                            No
  Copies of IRS Form 6123 or payment receipt                                                                               No
  Copies of tax returns filed during reporting period                                                                      No
Summary of Unpaid Postpetition Debts                                                      MOR-4                            Yes
  Listing of aged accounts payable                                                        MOR-4                            Yes
Accounts Receivable Reconciliation and Aging                                              MOR-5                            Yes
Debtor Questionnaire                                                                      MOR-5                            Yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                   ______________________________
Signature of Debtor                                                                       Date


_______________________________________                                                   ______________________________
Signature of Joint Debtor                                                                 Date

/s/ Allen Wilen                                                                             December 2, 2019
_______________________________________                                                   ______________________________
Signature of Authorized Individual*                                                       Date


Allen Wilen_______________________                                                        Chief Restructuring Officer
Printed Name of Authorized Individual                                                     Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.
                                                                    Case 19-11466-KG                                 Doc 1073                   Filed 12/02/19                        Page 2 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital,et al.                                                                                                                                                Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                     Reporting Period: October 1, 2019 - October 31, 2019

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
October 1, 2019 - October 31, 2019
                                                                   19-11466              19-11468               19-11478             19-11477               19-11471             19-11474                19-11476                 19-11479             19-11467
                                                                                                                                                                               StChris Care                                                           Philadelphia
                                                                 Center City         St. Christopher's           TPS IV               TPS III            SCHC Pediatric        at Northeast                TPS II                   TPS V           Academic Health      Consolidated
                                                               Healthcare, LLC       Healthcare, LLC          of PA, L.L.C.        of PA, L.L.C.        Associates, L.L.C.   Pediatrics, L.L.C.        of PA, L.L.C.            of PA, L.L.C.        System, LLC        Entities Total **

  Beginning Cash Balance - Books                              $        2,567,188     $          35,760    $            (7,989) $                    -   $           1,150    $             200     $                    -   $                250    $      1,282,147    $       3,878,706

  Collections                                                        (14,603,540)           18,706,603               (277,644)              (6,859)             3,244,047              228,284                 (19,867)                462,606                    -            7,733,630
  Other Revenue                                                            8,147             4,106,116                      -                    -              2,746,132               25,543                       -                       -                  120            6,886,058
  Total Receipts                                                     (14,595,393)           22,812,719               (277,644)              (6,859)             5,990,179              253,827                 (19,867)                462,606                  120           14,619,688

  Salaries, wages and benefits                                           (580,613)          (8,058,594)                (7,242)                   -             (6,762,981)            (132,034)                      -                 (213,466)            (203,586)         (15,958,516)
  Supplies expense                                                       (244,668)          (3,394,167)                     -                    -                (99,190)             (65,605)                      -                 (165,701)              (7,527)          (3,976,858)
  Other controllable expenses                                          (2,618,190)          (6,364,873)              (143,693)              (5,664)            (1,026,877)             (39,137)                (17,813)                 (62,722)            (422,549)         (10,701,518)
  Non-controllable expenses                                            (1,340,793)          (1,660,321)               (63,611)              (2,834)              (507,551)             (20,194)                (16,414)                 (20,771)             (24,534)          (3,657,023)
  Total Operating Disbursements                                        (4,784,264)         (19,477,955)              (214,546)              (8,498)            (8,396,599)            (256,970)                (34,227)                (462,660)            (658,196)         (34,293,915)

  Restructuring Related Disbursements
  Professional Fees                                                            -                     -                      -                    -                      -                     -                      -                         -                   -                    -
  Net Cash Flow Prior to Financing Activities                        (19,379,657)            3,334,764               (492,190)             (15,357)            (2,406,420)               (3,143)               (54,094)                      (54)           (658,076)         (19,674,227)
  Financing Activities
  DIP Revolver Borrowings                                                    -                     -                      -                     -                      -                    -                       -                        -            47,791,038           47,791,038
  DIP Revolver Paydown                                                       -                     -                      -                     -                      -                    -                       -                        -           (25,327,000)         (25,327,000)
  Interest                                                                (3,496)               (1,852)                  (120)                   -                      -                     -                      -                         -          (1,576,522)          (1,581,990)
  Total Financing Activities                                              (3,496)               (1,852)                  (120)                   -                      -                     -                      -                         -          20,887,516           20,882,048
  Net Cash Flow                                                      (19,383,153)            3,332,912               (492,310)             (15,357)            (2,406,420)               (3,143)               (54,094)                      (54)         20,229,440            1,207,821

  Transfers                                                           17,436,155            (2,316,488)              500,299               15,357               2,406,420                3,143                 54,094                         54         (18,099,034)                   -
  Ending Balance - Books                                                 620,190             1,052,184                     -                    -                   1,150                  200                      -                        250           3,412,553            5,086,527

  TOTAL DISBURSEMENTS FOR
  CALCULATING U.S. TRUSTEE QUARTERLY FEES                     $       (4,784,264) $        (19,477,955) $            (214,546) $            (8,498) $          (8,396,599) $          (256,970) $              (34,227) $              (462,660) $       (27,561,718) $       (61,202,905)

** The remaining five (5) debtors not shown are consolidated into other entities, and therefore, do not report receipts/disbursements. Philadelphia Academic Medical Associates, LLC (19-11469), HPS of PA, L.L.C. (19-11470), St. Christopher’s Pediatric Urgent Care Center,
L.L.C. (19-11472), SCHC Pediatric Anesthesia Associates, L.L.C. (19-11473), TPS of PA, L.L.C. (19-11475).
                                                               Case 19-11466-KG              Doc 1073   Filed 12/02/19                Page 3 of 13


       In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                    Case No. 19-11466 (KG)
       Debtors                                                                                                                          Reporting Period: October 1, 2019 - October 31, 2019

       Schedule of Debtor Bank Account Balances

                                                                                                                                             Beginning
                                                                                                                                               Account                                                      Ending
       Bank Account   Bank                        Account Holder                                        Account Name                           Balance          Deposits        Disbursements      Account Balance
4834         4834     WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                   Voluntary Benefits                     $13,437         $172,563              ($163,886)           $22,114
5202         5202     WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                   Merchant Credit Card Deposits           19,437          160,787               (160,435)           $19,789
5981         5981     WELLS FARGO BANK, N.A.      Center City Healthcare                                Non-Government Account                       -        2,822,810             (2,822,810)                $0
5998         5998     WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                                                                     226                 -                     -               $226
6004         6004     WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                                                                 363,133            7,335                (46,678)          $323,790
6005         6005     WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                          Non-Government Account                       -       16,634,551            (16,634,551)                $0
6021         6021     WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                   Concentration Account                    3,339       26,710,003            (24,611,401)        $2,101,941
6030         6030     WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                   Benefits Claim Self-Funding          1,178,479           47,995                      -         $1,226,474
6039         6039     WELLS FARGO BANK, N.A.      Center City Healthcare                                Operating Account                            -                 -                     -                 $0
6048         6048     WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                   Dental Claims Self-Funding              50,000           57,701                (82,816)           $24,886
6054         6054     WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                          Operating Account                            -          707,269               (707,269)                $0
6062         6062     WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                                                           17,455                 -                  (106)           $17,349
6063         6063     WELLS FARGO BANK, N.A.      Philadelphia Academic Health System                   Master Deposit Account               1,880,312       29,222,543            (29,590,103)        $1,512,752
6070         6070     WELLS FARGO BANK, N.A.      Center City Healthcare                                Payroll Account                      2,202,655          446,846             (2,354,501)          $295,000
6071         6071     WELLS FARGO BANK, N.A.      Center City Healthcare                                Government Deposit Account                   -        1,647,943             (1,647,943)                $0
6096         6096     WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                          Payroll Account                         33,452       13,574,492            (12,557,908)        $1,050,036
6097         6097     WELLS FARGO BANK, N.A.      St. Christopher's Healthcare                          Government Deposit Account                   -        3,208,443             (3,208,443)                $0
8873         8873     WELLS FARGO BANK, N.A.      Philadelphia Academic Medical Associates              Operating Account                            -                 -                     -                 $0
9146         9146     WELLS FARGO BANK, N.A.      TPS V of PA                                           Non-Government Account                       -          423,884               (423,884)                $0
9310         9310     WELLS FARGO BANK, N.A.      St. Chris Care At Northeast Pediatrics                Government Account                           -            6,452                 (6,452)                $0
9328         9328     WELLS FARGO BANK, N.A.      St. Chris Care At Northeast Pediatrics                Non-Government Account                       -          266,227               (266,227)                $0
9336         9336     WELLS FARGO BANK, N.A.      TPS of PA                                             Government Account                           -                 -                     -                 $0
9344         9344     WELLS FARGO BANK, N.A.      TPS of PA                                             Non-Government Account                       -                 -                     -                 $0
9351         9351     WELLS FARGO BANK, N.A.      TPS II of PA                                          Government Account                           -           14,582                (14,582)                $0
9369         9369     WELLS FARGO BANK, N.A.      TPS II of PA                                          Non-Government Account                       -           51,261                (51,261)                $0
9377         9377     WELLS FARGO BANK, N.A.      TPS III of PA                                         Government Account                           -                 -                     -                 $0
9385         9385     WELLS FARGO BANK, N.A.      TPS III of PA                                         Non-Government Account                       -              570                   (570)                $0
9393         9393     WELLS FARGO BANK, N.A.      TPS IV of PA                                          Government Account                           -           14,912                (14,912)                $0
9401         9401     WELLS FARGO BANK, N.A.      TPS IV of PA                                          Non-Government Account                       -           20,944                (20,944)                $0
9419         9419     WELLS FARGO BANK, N.A.      TPS V of PA                                           Government Account                           -              459                   (459)                $0
9500         9500     WELLS FARGO BANK, N.A.      HPS of PA                                             Government Account                           -               58                    (58)                $0
9518         9518     WELLS FARGO BANK, N.A.      HPS of PA                                             Non-Government Account                       -           50,024                (50,024)                $0
9526         9526     WELLS FARGO BANK, N.A.      SCHC Pediatric Associates                             Government Account                           -           41,212                (41,212)                $0
9534         9534     WELLS FARGO BANK, N.A.      SCHC Pediatric Associates                             Non-Government Account                       -        3,390,698             (3,390,698)                $0
9542         9542     WELLS FARGO BANK, N.A.      St. Christopher's Pediatric Urgent Care               Government Account                           -              372                   (372)                $0
9559         9559     WELLS FARGO BANK, N.A.      St. Christopher's Pediatric Urgent Care               Non-Government Account                       -           60,630                (60,630)                $0
9567         9567     WELLS FARGO BANK, N.A.      SCHC Pediatric Anesthesia Associates                  Government Account                           -              109                   (109)                $0
9575         9575     WELLS FARGO BANK, N.A.      SCHC Pediatric Anesthesia Associates                  Non-Government Account                       -          327,481               (327,481)                $0
       Total                                                                                                                                $5,761,924     $100,091,159           ($99,258,727)        $6,594,356

                                                                                                                                                                       Reconciliation to books:
                                                                                                                                                            1014.0119 - Petty Cash/Change Fund               4,923
                                                                                                                                                                                Restricted Cash         (1,512,752)
                                                                                                                                                                                           Total        $5,086,527
                                  Case 19-11466-KG              Doc 1073         Filed 12/02/19         Page 4 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                    Case No. 19-11466 (KG
Debtors                                                                                            Reporting Period: October 1, 2019 - October 31, 2019

                                                        STATEMENT OF OPERATIONS
                                                             (Consolidated Income Statement)1

                                                                                                                                   Cumulative
REVENUES                                                                                                      October 2019        Filing to Date
Gross Patient Revenues                                                                                       $159,090,147                $681,954,872
Less: Reductions                                                                                             ($151,356,517)               (598,703,096)
Net Patient Revenue                                                                                             $7,733,630                 $83,251,776
OPERATING EXPENSES
Salaries, wages and benefits                                                                                  $15,958,516                  $86,248,389
Supplies expense                                                                                                 3,976,858                   15,740,105
Other controllable expenses (See #1 on attached Continuation Sheet)                                             10,701,518                   75,705,078
Non-controllable expenses (See #2 on attached Continuation Sheet)                                                3,657,023                   16,497,389
E.H.R. Incentive                                                                                                       -                              -
Total Operating Expenses Before Depreciation                                                                    34,293,915                 194,190,961
Depreciation/Depletion/Amortization                                                                                 45,913                         242,063
Net Profit (Loss) Before Other Income & Expenses                                                               (26,606,198)              ($111,181,248)
OTHER INCOME AND EXPENSES
Other Revenue (See #3 on attached Continuation Sheet)                                                           $6,886,058                 $29,116,998
Other Non-Operating Income                                                                                             -                              (37)
Interest Expense                                                                                                 1,581,990                   2,818,121
Net Profit (Loss) Before Reorganization Items                                                                 ($21,302,130)               ($84,882,334)
REORGANIZATION ITEMS
Professional Fees                                                                                                       $0                     $50,000
U. S. Trustee Quarterly Fees                                                                                           -                              -
Interest Earned on Accumulated Cash from Chapter 11                                                                    -                              -
Gain (Loss) from Sale of Equipment                                                                                     -                              -
Other Reorganization Expenses                                                                                          -                              -
Total Reorganization Expenses                                                                                          -                           50,000
Income Taxes                                                                                                           -                              -
Net Profit (Loss)                                                                                             ($21,302,130)               ($84,932,334)

1 - The unconsolidated Statements of Income (unaudited) are provided subsequent to the continuation sheet.
Case 19-11466-KG                             Doc 1073                 Filed 12/02/19                    Page 5 of 13

      In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                           Case No. 19-11466 (KG)
      Debtors                                                                    Reporting Period: October 1, 2019 - October 31, 2019

                                           STATEMENT OF OPERATIONS - continuation sheet

                                                                                                               Cumulative
Ref   BREAKDOWN OF "OTHER" CATEGORY                                                    October 2019           Filing to Date

1     Other Controllable Expenses
      2000 OCE PHYSICIANS MED                                                                 $2,545                      $826,583
      2005 OCE PHYSICIANS GROU                                                                     -                      1,462,094
      2005 OCE PHYSICIANS MED                                                              2,041,811                      8,574,231
      2020 OCE DIRECTORS MED F                                                                19,736                         87,058
      2021 OCE PHYSICIAN STIPE                                                               802,551                      9,513,640
      2100 OCE MED-THERP/OTHER                                                               240,784                      1,018,090
      2200 OCE CONSULTING/MGMT                                                             1,114,946                      5,606,926
      2250 OCE LOBBYING                                                                        4,242                         16,968
      2300 OCE LEGAL FEE-NON L                                                               870,027                      2,444,201
      2400 OCE AUDIT FEES                                                                          -                         (5,357)
      2500 OCE OTHER FEE-NON M                                                            (1,033,042)                     2,550,980
      2520 OCE BOARD DIRECTOR                                                                    700                         (4,200)
      4700 OCE DOCTOR/EMPL APP                                                                     -                            390
      4800 OCE INSTRUMENTS/MIN                                                                  (277)                        28,527
      4800 OCE MINOR NON-MED E                                                                 1,868                         24,816
      4900 OCE MINOR NON-MED E                                                                   (81)                         4,263
      6105 OCE OTHER MED FEES                                                                294,907                      1,444,040
      6106 OCE NON-MED CONTRAC                                                               583,444                     12,979,103
      6107 OCE OUTSOURCED NON-                                                               366,304                      1,466,493
      6108 OCE OUTSOURCE NON-S                                                                28,646                        102,858
      6110 OCE OUTSIDE MED TES                                                               142,091                        507,709
      6210 OCE REPAIR - EQUIPM                                                               119,846                      1,052,109
      6220 OCE REPAIR & MAINT                                                                      -                            619
      6230 OCE SVC & MAINT CON                                                               480,986                      3,559,030
      6231 OCE ROBOTICS SVC CO                                                                     -                        100,501
      6504 OCE CONFIF COLL FEE                                                               135,913                        543,652
      6505 OCE CONFIF COLL FEE                                                               340,051                      2,767,071
      6507 OCE OTHER AGENCY FE                                                               227,015                        910,876
      6509 OCE CON FEE PATACCT                                                               217,452                      1,751,049
      6600 OCE PURCHASED SERVI                                                               684,507                      3,630,341
      6601 OCE PENALTIES                                                                      44,580                         86,142
      6604 OCE SOFTWARE COSTS                                                                194,399                        727,478
      6611 OCE DRUG SCREENING                                                                 19,798                        139,382
      6613 OCE BACKGROUND CHEC                                                                   385                          1,586
      6650 OCE DP FEES - CORE                                                              1,178,453                      4,847,968
      6710 OCE ADVERTISING                                                                    66,436                        268,097
      6720 OCE EMPLOYMENT ADVE                                                                 2,534                         17,738
      6730 OCE MILEAGE                                                                        10,863                         30,695
      6760 OCE CHARITY CONTRIB                                                                   833                          3,332
      6767 OCE RECORDS STOR AN                                                                30,909                        135,003
      6790 OCE COPYING COST/SU                                                                 5,327                         56,953
      6800 OCE FREIGHT / EXPRE                                                                (6,654)                       147,408
      6830 OCE POSTAGE                                                                        11,801                         98,247
      7600 OCE RENT LEASE AUTO                                                                   620                          2,480
      7640 OCE RENT-OFFICE FUR                                                               133,498                        160,022
      7642 OCE RENT COPIERS/FA                                                                 6,710                         64,813
      7646 OCE RENT MED EQUIPM                                                                34,936                        656,659
      7648 OCE EQUIPMENT LEASE                                                               110,820                        437,010
      7700 OCE UTILITIES ELECT                                                               516,040                      1,827,657
      7800 OCE UTILITIES GAS                                                                  12,454                        109,780
      7900 OCE UTILITIES WATER                                                               340,882                      1,293,645
      8000 OCE UTILITIES RUBBI                                                                53,307                        220,741
      8500 OCE TELEPHONE                                                                      83,442                        330,615
      8501 OCE ANSWERING SERVI                                                                21,964                        102,941
      8600 OCE SUBSCRIPTIONS A                                                                 2,885                         66,583
      8601 OCE MSO/PHYS SUSCRI                                                                     -                            125
      8610 OCE NON-DEDUCT. DUE                                                                 7,728                         30,912
      8620 OCE OTHER DUES/MEMB                                                                44,657                        422,050
Case 19-11466-KG                             Doc 1073                 Filed 12/02/19                    Page 6 of 13

      In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                           Case No. 19-11466 (KG)
      Debtors                                                                    Reporting Period: October 1, 2019 - October 31, 2019

                                           STATEMENT OF OPERATIONS - continuation sheet

                                                                                                               Cumulative
Ref   BREAKDOWN OF "OTHER" CATEGORY                                                    October 2019           Filing to Date

      8700 OCE OUTSIDE TRAININ                                                               10,640                         105,433
      8701 OCE OUTSIDE TRAININ                                                               48,856                         202,620
      8710 OCE TRAINING & DEVE                                                               11,299                          60,140
      8800 OCE TRAVEL & LODGIN                                                                4,911                          53,326
      8801 OCE MSO/PHYS TRAVEL                                                                    -                             665
      8810 OCE MEALS / ENTERTA                                                                1,781                           7,602
      8815 OCE AIRFARE                                                                        2,062                           7,749
      9200 OCE TRNFR - OUT/OTH                                                                    -                         (99,848)
      9400 OCE TRNFR-IN/OTHR                                                                      -                          95,255
      8820 OCE RECRUITMENT/TRA                                                                  543                           1,380
      7520 OCE RENT EXP I/C                                                                       -                          10,862
      7554 OCE RENT OFFICE SPA                                                                4,847                           9,058
      8845 OCE SPECIAL EVENTS                                                                     -                             110
      Total Other Controllable Expenses                                                 $10,701,518                     $75,705,075
2     Non-Controllable Expenses
      3910 NON PATIENT BAD DEB                                                              $16,429                       $201,764
      7500 NCE RENT/LEASE BUIL                                                              995,038                       3,936,782
      7520 NCE RENT EXP I/C                                                                 230,530                         926,998
      7552 NCE MASTER LEASE RE                                                              623,635                       2,494,540
      7554 NCE RENT OFFICE SPA                                                               84,669                         332,298
      7556 NCE RENT - STORAGE                                                                    10                             482
      7558 NCE RENT - PARKING                                                                19,105                         260,311
      7560 NCE RENT O/P ACTIVI                                                                    -                         171,798
      7575 NCE SUB-LEASE INCOM                                                                 (562)                         (2,448)
      8100 NCE PROF. LIAB (MAL                                                              687,434                       3,948,778
      8200 NCE OTHER INSURANCE                                                                1,067                           4,268
      8250 NCE ALL RISK INSURA                                                              563,619                       2,254,476
      8300 NCE PROPERTY TAX                                                                 210,743                         842,972
      8310 NCE LICENSES                                                                      17,405                         262,277
      8320 NCE OTHER TAXES                                                                  205,332                         860,649
      9999 NCE G/L SUSPENSE                                                                   2,569                           1,445
      Total Non-Controllable Expenses                                                    $3,657,023                     $16,497,390
3     Other Revenue
      8727 REV - CAPITATION &                                                                17,353                       $215,578
      8904 RENTAL REVENUE                                                                     2,175                           8,700
      8905 OTHER REV-PARKING L                                                               66,003                         399,238
      8908 SUB-LEASE INCOME                                                                   1,281                          76,918
      8913 RESIDENCY PROGRAM R                                                                    -                         604,026
      8946 VENDING MACHINES CO                                                                    -                          39,625
      8955 OTHER INCOME MED RE                                                                2,568                          40,420
      8975 MISC REVENUE                                                                   2,795,154                       9,829,907
      8909 INCOME RELATED INTI                                                            1,635,788                       6,606,467
      8910 NURSING SCHOOL TUIT                                                               35,627                         122,373
      8916 CAFETERIA REVENUE                                                                107,057                         428,228
      8970 OTHER REV-SHARED RI                                                                1,384                           5,536
      8980 OTHER REVENUES                                                                 2,041,811                      10,036,325
      8972 MANAGEMENT FEES REV                                                              179,857                         703,660
      Total Other Revenue                                                                 6,886,058                      29,117,001
                                                                        Case 19-11466-KG                                  Doc 1073                    Filed 12/02/19                             Page 7 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                                                                         Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                                  Reporting Period: October 1, 2019 - October 31, 2019

Statements of Income (unaudited) 1
From October 1, 2019 through Octobber 31, 2019

                                                                                                                                                                              StChris Care                                                                 Philadelphia
                                              Center City          St. Christopher's               TPS IV                  TPS III              SCHC Pediatric                at Northeast                   TPS II                 TPS V                Academic Health           Consolidated
                                                                                                               3                       3                            4                                                    3
                                            Healthcare, LLC        Healthcare, LLC             of PA, L.L.C.           of PA, L.L.C.           Associates, L.L.C.           Pediatrics, L.L.C.           of PA, L.L.C.           of PA, L.L.C.            System, LLC 5            Entities Total

Net patient revenue 2                   $         (14,603,540) $           18,706,603      $           (277,644) $                (6,859) $              3,244,047      $              228,284       $            (19,867) $             462,606     $                     -   $          7,733,630
Other revenue                                           8,147               4,106,116                              -                       -             2,746,132                      25,543                               -                   -                    120                 6,886,058
                Net revenue                       (14,595,393)             22,812,719                  (277,644)                  (6,859)                5,990,179                     253,827                    (19,867)               462,606                      120                14,619,688
Operating charges:
Salaries, wages and benefits                         580,613                8,058,594                     7,242                            -             6,762,981                     132,034                               -           213,466                  203,586                15,958,516
Supplies expense                                     244,668                3,394,167                              -                       -                99,190                      65,605                               -           165,701                     7,527                3,976,858
Other controllable expenses                         2,618,190               6,364,873                   143,693                    5,664                 1,026,877                      39,137                     17,813                 62,722                  422,549                10,701,518
Non-controllable expenses                           1,340,793               1,660,321                    63,611                    2,834                   507,551                      20,194                     16,414                 20,771                   24,534                 3,657,023
E.H.R. Incentive                                              -                        -                           -                       -                        -                            -                           -                   -                         -                        -
         Total operating expenses                   4,784,264              19,477,955                   214,546                    8,498                 8,396,599                     256,970                     34,227                462,660                  658,196                34,293,915
                EBITDA                           (19,379,657)              3,334,764                   (492,190)                 (15,357)              (2,406,420)                      (3,143)                   (54,094)                   (54)                (658,076)             (19,674,227)
Depreciation and amortization                                 -                  9,910                             -                       -                34,889                         924                               -               190                           -                 45,913
Interest expense                                        3,496                    1,852                         120                         -                        -                            -                           -                   -               1,576,522                1,581,990
Other non-operating revenue                                -                         -                       -                     -                    -                        -                        -                        -                        -                       -
            PRE-TAX INCOME               $     (19,383,154) $              3,323,002 $              (492,310) $             (15,357) $        (2,441,309) $               (4,066) $               (54,094) $                  (244) $           (2,234,598) $            (21,302,130)
Notes
1 - The balance sheets and statements of income presented herein reflect the unadjusted operations of Philadelphia Academic Health System, LLC ("PAHS"). Only 9 of the 14 debtor entities are shown in the consolidated financials. The other debtor entities roll up to the listed
debtor entities, explained in the below notes.
2 - Intercompany transactions are subject to offsetting revenue and expense elimination between affiliates.
3 - TPS of PA, L.L.C. does not report financials; however, has leasehold interests reported on respective subsidiary entities.
4 - Includes consolidated subsidiary debtor entities: St. Christopher's Pediatric Urgent Care Center, L.L.C. and SCHC Pediatric Anesthesia Associates, L.L.C.
5 - Includes consolidated subsidiary debtor entities HPS of PA L.L.C. and Philadelphia Academic Medical Associates.
Case 19-11466-KG                        Doc 1073                  Filed 12/02/19                       Page 8 of 13

    In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital,         Case No. 19-11466 (KG)
    Debtors                                                              ctober 1, 2019 - October 31, 2019

                                                   BALANCE SHEET
                                                     (Consolidated)


    ASSETS
    CURRENT ASSETS                                                                                      October 2019
    Unrestricted Cash and Equivalents                                                                  $5,086,527.00
    Restricted Cash and Cash Equivalents                                                                1,512,752.00
    Accounts Receivable (Net)                                                                          55,021,031.00
    Inventories                                                                                        13,263,390.00
    Prepaid Expenses                                                                                    2,776,057.00
    Other Current Assets (See #1 on attached Continuation Sheet)                                       38,574,085.00
    TOTAL CURRENT ASSETS                                                                             $116,233,842.00
    PROPERTY AND EQUIPMENT
    Purchased assets - unallocated                                                                      50,000,000.00
    Property and equipment                                                                              10,239,254.00
    Less: accumulated depreciation                                                                      (5,309,587.00)
    TOTAL PROPERTY & EQUIPMENT                                                                           54,929,667.00
    OTHER ASSETS
    Other Assets (See #2 on attached Continuation Sheet)                                                  203,037.00
    Due from Philadelphia Academic Health Holdings, LLC                                                (2,359,570.00)
    Other intangibles and deferred assets (See #3 on attached Continuation Sheet)                      22,561,900.00
    Accumulated amortization                                                                           (3,673,520.00)
    TOTAL OTHER ASSETS                                                                                $16,731,847.00
    TOTAL ASSETS                                                                                     $187,895,356.00


    LIABILITIES AND OWNER EQUITY
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                                                 October 2019
    Accounts payable 1                                                               $29,403,231.46
    Patient credit balances                                                          $13,790,707.00
    Accured Liabilities - Payroll                                                    $20,103,157.00
    Accrued Liabilities - Other                                                      $77,904,097.37
    MidCap Financial Trust                                                           $32,847,290.00
    Short term debt                                                                     $202,600.00
    Interest payable                                                                   1,568,365.00
    Other liabilities                                                                     14,658.00
    Due to PAHH                                                                          604,839.00
    TOTAL POSTPETITION LIABILITIES                                                  $176,438,944.83
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition) - See continuation schedule #2
    Priority Unsecured Debt - Taxes                                                       578,978.10
    Priority Unsecured Debt - Wage/PTO Claims                                           6,223,591.00
    Unsecured Debt - A/P                                                              139,273,603.07
    Unsecured Debt - Wage/PTO Claims                                                    1,724,686.00
    TOTAL PRE-PETITION LIABILITIES                                                    147,800,858.17

    TOTAL LIABILITIES                                                                                $324,239,803.00
    OWNER EQUITY
    Capital surplus                                                                                   $96,522,038.00
      Retained earnings                                                                               (83,306,650.00)
      Additions                                                                                                 0.00
    Profit (loss)                                                                                    (149,559,835.00)
    NET OWNER EQUITY                                                                                ($136,344,447.00)
    TOTAL LIABILITIES AND OWNERS' EQUITY                                                             $187,895,356.00

    Notes:
    1 - Unconsolidated Balance Sheet (unaudited) provided on the subsequent pages.
    2 - Accounts payable for this schedule includes trade payable accruals. On the debtors financial statements, trade
    payable accruals are captured in "Accrued Liabilities - Other".
      Case 19-11466-KG                       Doc 1073             Filed 12/02/19                Page 9 of 13

    In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                 Case No. 19-11466 (KG)
    Debtors                                                                         d: October 1, 2019 - October 31, 2019



                             BALANCE SHEET - continuation schedule 1


Ref ASSETS
 1 Other Current Assets                                                                                  September 2019
     1065 0039 OTHR REC EMPLO                                                                                   (21,695)
     1065 0419 OTHER REC TUIT                                                                                   247,366
     1065 1018 OTHER REC FAC                                                                                 13,684,117
     1065 1018.02 OTHER REC FAC                                                                               1,343,128
     1065 1018.03 OTHER REC FAC                                                                                  52,713
     1065 1018.04 OTHER REC FAC                                                                                 (33,194)
     1065 1018.06 OTHER REC FAC                                                                                 (25,316)
     1067 0048 OTR CURR ASSET                                                                                   776,859
     1067 1148 OTR RECEIVABLE                                                                                   273,489
     1067 1248 OTR RECEIVABLE                                                                                   443,105
     1067 1448 OTR REC - FAC                                                                                   (183,024)
     1067 1548 OTR REC - FAC                                                                                  4,643,675
     1067 1648 OTR REC - FAC                                                                                  1,057,798
     1067 1748 OTR REC - FAC                                                                                  4,522,627
     1067 1848 OTR REC - FAC                                                                                (14,098,206)
     1067 1890 MCAID SUPP PAY                                                                                 4,639,425
     1067 1891 MCAID SUPP PAY                                                                                 1,734,714
     1067 1894 MCAID SUPP PAY                                                                                17,460,920
     1067 1896 MCAID SUPP PAY                                                                                 1,239,378
     1067 2348 OTR RECEIVABLE                                                                                  (154,880)
     1068 0004 OTHER REC RENT                                                                                      (300)
     1044 1181 BAD DEBT ALLOW                                                                                  (717,419)
     1067 1892 MCAID SUPP PAY                                                                                   148,043
     1067 2344 MISC REC MCAID                                                                                   552,500
     1065 0619 OTHER REC PHYS                                                                                    34,441
     1067 1948 OTR RECEIVABLE                                                                                   (46,179)
     1100 1001 OTHER CURR ASS                                                                                 1,000,000
    Total Other Current Assets                                                                               38,574,085

2   Other Assets
     1343 0035 NON CURR DEPOS                                                                                    52,857
     1336 2921 OTR L/T ASSETS                                                                                   150,180
    Total Other Assets                                                                                          203,037

3   Other Intangibles and deferred assets
     1336 2921 OTR L/T ASSETS                                                                                   104,385
     1344 0092 COMPUTER PRG S                                                                                 3,049,920
     1348 1050 INTGIBLES - SW                                                                                 8,985,335
     1348 0093 INTANGIBLES L/                                                                                10,422,260
    Total Other Intangibles                                                                                  22,561,900
                                 Case 19-11466-KG       Doc 1073        Filed 12/02/19         Page 10 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                            Case No. 19-11466 (KG)
Debtors                                                                                     Reporting Period: October 1, 2019 - October 31, 2019

                                                PRE-PETITION LIABILITIES - Continuation schedule 2


PRE-PETITION LIABILITIES                              Priority Unsecured               Non-Priority - Unsecured
Debtor                                            Taxes      Wage/PTO Claims     Accounts Payable    Wage/PTO Claims               TOTAL
Center City Healthcare, LLC                     $ 576,298 $          10,283,655 $       89,136,898 $            665,655          $ 100,662,506
St. Christopher's Healthcare, LLC                   1,258            10,083,496         12,503,092            1,059,032             23,646,878
TPS IV of PA, L.L.C.                                   50                   -            9,664,872                  -                9,664,922
TPS III of PA, L.L.C.                                 -                     -              296,463                  -                  296,463
SCHC Pediatric Associates, L.L.C.                   1,372                   -           13,322,719                  -               13,324,091
StChris Care at Northeast Pediatrics, L.L.C.          -                     -              246,436                  -                  246,436
TPS II of PA, L.L.C.                                  -                     -              364,338                  -                  364,338
TPS V of PA, L.L.C.                                   -                     -              426,784                  -                  426,784
Philadelphia Academic Health System, LLC              -                     -           13,312,002                  -               13,312,002
Less: Pre-Petition Payroll Paid Post-Petition         -             (14,143,560)               -                    -              (14,143,560)
Total                                           $ 578,978 $           6,223,591 $      139,273,603 $          1,724,686          $ 147,800,859
                                                                           Case 19-11466-KG                                      Doc 1073                   Filed 12/02/19                         Page 11 of 13

In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                                                                                                                                                                  Case No. 19-11466 (KG)
Debtors                                                                                                                                                                                                                                           Reporting Period: October 1, 2019 - October 31, 2019

                              1
Balance Sheets (unaudited)
As of October 31, 2019

                                                                                                                                                                                             StChris Care                                                          Philadelphia
                                                                         Center City           St. Christopher's            TPS IV                 TPS III           SCHC Pediatric          at Northeast                TPS II                TPS V             Academic Health           Consolidated
                                                                       Healthcare, LLC         Healthcare, LLC          of PA, L.L.C. 2        of PA, L.L.C. 2      Associates, L.L.C. 3   Pediatrics, L.L.C.        of PA, L.L.C. 2       of PA, L.L.C.          System, LLC 4            Entities Total
ASSETS
 Cash and cash equivalents
   Unrestricted cash                                               $            620,190    $           1,052,184 $                   -    $                 -    $                1,150 $                 200 $                   -    $                 250 $            3,412,553    $          5,086,527
   Restricted cash                                                                  -                        -                       -                      -                       -                     -                       -                      -                1,512,752               1,512,752
 Accounts receivable, net                                                    16,670,958               34,726,985                 586,695                162,919               1,983,393               498,194                 248,667                143,220                    -                55,021,031
 Inventory                                                                    5,426,582                7,677,344                     -                      -                       -                  60,336                     -                   99,128                    -                13,263,390
 Prepaid expenses                                                               612,387                  634,803                  65,268                    -                   771,618                22,394                     -                   11,496                658,091               2,776,057
 Other current assets                                                        12,325,890               33,479,477              (1,944,142)               (28,790)             (4,179,348)             (594,574)               (375,797)            (1,107,430)               998,799              38,574,085
 Total current assets                                                        35,656,007               77,570,793              (1,292,179)               134,129              (1,423,187)              (13,450)               (127,130)              (853,336)             6,582,195             116,233,842
 Purchased assets - unallocated                                                     -                        -                       -                      -                       -                     -                       -                      -               50,000,000              50,000,000
   Property and equipment4                                                    1,030,477                1,413,126               1,177,810                 12,568               6,162,136               264,029                     -                  179,108                    -                10,239,254
   Less: accumulated depreciation                                                   -                    (79,426)               (436,157)                  (722)             (4,451,376)             (183,508)                    -                 (158,398)                   -                (5,309,587)
 Property and equipment, net                                                  1,030,477                1,333,700                 741,653                 11,846               1,710,760                80,521                     -                   20,710             50,000,000              54,929,667
 Other assets                                                                       -                                              5,833                    -                   197,204                   -                       -                      -                      -                   203,037
 Philadelphia Academic Risk Retention Group, LLC
 Due from Philadelphia Academic Health Holdings, LLC                                 -                       -                        -                      -                      -                     -                        -                     -               (2,359,570)             (2,359,570)
 Other intangibles and deferred assets                                               -                   104,385                  129,857                    569              4,405,532                14,538                      -                   3,124             17,903,895              22,561,900
 Accumulated amortization                                                            -                       -                    (62,266)                  (301)            (3,593,291)              (14,538)                     -                  (3,124)                   -                (3,673,520)
TOTAL ASSETS                                                       $        36,686,484     $         79,008,878     $            (477,102) $           146,243      $        1,297,018     $          67,071     $          (127,130) $            (832,626) $          72,126,520     $      187,895,356
LIABILITIES AND EQUITY
 Accounts payable                                                            71,911,901               40,826,345                 2,647,738              428,359               5,982,814               406,667                 735,711                245,621             46,070,657             169,255,812
 Patient credit balances                                                      7,205,504                2,827,016                   647,602                8,508               2,721,025               125,088                  76,343                179,621                    -                13,790,707
 Accrued liabilities
   Payroll                                                                    7,292,469                6,652,685               2,413,135                 75,621              10,192,738               189,698                 886,696                270,976                 77,416             28,051,434
   Other                                                                     60,348,265               15,417,373                 223,395                  6,009               1,702,721                54,703                     -                  122,250                 29,381             77,904,097
 MidCap Financial Trust                                                              -                        -                      -                      -                       -                     -                       -                      -               32,847,290             32,847,290
 Short term debt                                                                202,600                       -                      -                      -                       -                     -                       -                      -                                         202,600
Total current liabilities                                                   146,960,739               65,723,419               5,931,870                518,497              20,599,298               776,156               1,698,750                818,468             79,024,744            322,051,941
 Long-term debt                                                                     -                         -                      -                      -                       -                     -                       -                      -                                             -
 Tenet Business Services Corporation                                                -                         -                      -                      -                       -                     -                       -                      -                      -                      -
 Interest payable                                                                   -                        -                       -                      -                       -                     -                       -                      -                1,568,365              1,568,365
 Other liabilities                                                              (35,966)                  50,624                     -                      -                       -                     -                       -                      -                      -                   14,658
 Due to PAHH                                                                        -                    604,839                     -                      -                       -                     -                       -                      -                      -                  604,839
 Due to AAHS                                                                        -                         -                      -                      -                       -                     -                       -                      -                      -                      -
 Intercompany                                                                15,340,870             (118,430,628)             10,156,850              1,261,264              45,973,704                30,228              (2,364,823)            (1,262,224)            49,294,759                    -
Total liabilities                                                           162,265,643              (52,051,746)             16,088,720              1,779,761              66,573,002               806,384                (666,073)              (443,756)           129,887,868            324,239,803
EQUITY
 Capital surplus                                                             44,142,262               46,129,259               2,214,190                403,277               2,620,965               185,750                 773,229                 53,106                    -                96,522,038
 Retained earnings                                                          (66,468,120)              54,429,343             (10,512,544)            (1,292,396)            (36,094,929)             (580,268)                (58,883)              (151,453)           (22,577,400)            (83,306,650)
 Profit (loss)                                                             (103,253,301)              30,502,022              (8,267,468)              (744,399)            (31,802,020)             (344,795)               (175,403)              (290,523)           (35,183,948)           (149,559,835)
TOTAL EQUITY                                                              (125,579,159)             131,060,624             (16,565,822)             (1,633,518)           (65,275,984)             (739,313)                538,943               (388,870)           (57,761,348)          (136,344,447)
TOTAL LIABILITIES & EQUITY                                         $        36,686,484 $             79,008,878     $          (477,102) $              146,243 $            1,297,018 $              67,071 $              (127,130) $            (832,626) $          72,126,520 $          187,895,356

Notes

1 - The balance sheets and statements of income presented herein reflect the unadjusted operations of Philadelphia Academic Health System, LLC ("PAHS"). Only 9 of the 14 debtor entities are shown in the consolidated financials. The debtor entities not listed roll up to the listed debtor entities,
explained in the below notes.
2 - TPS of PA, L.L.C. does not report financials; however, has leasehold interests reported on respective subsidiary entities.
3 - SCHC Pediatric Associates, L.L.C. includes consolidated subsidiary debtor entities: St. Christopher's Pediatric Urgent Care Center, L.L.C. and SCHC Pediatric Anesthesia Associates, L.L.C.
4 - Includes consolidated subsidiary debtor entities HPS of PA L.L.C. and Philadelphia Academic Medical Associates.
                             Case 19-11466-KG             Doc 1073       Filed 12/02/19        Page 12 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                           Case No. 19-11466 (KG)
Debtors                                                                                    Reporting Period: October 1, 2019 - October 31, 2019


                                         SUMMARY OF UNPAID POSTPETITION DEBTS
                                                                                    Number of Days Past Due
Type                                                           0-30              31-60            61-90                 Over 90               Total
                   1
Accounts Payable                                       $2,333,126          $6,130,541          $6,173,028           $8,821,173        $23,457,867

Notes:
1 - Entered A/P data obtained from debtors A/P system as of 11/27/2019. Aged Accounts Payable include invoices with relevant post-petition Invoice
dates (July 1, 2019 - October 31, 2019).
                                          Case 19-11466-KG                  Doc 1073      Filed 12/02/19   Page 13 of 13


In re Center City Healthcare, LLC d/b/a Hahnemann University Hospital, et al.                                                               Case No. 19-11466 (KG)
Debtors                                                                                                        Reporting Period: October 1, 2019 - October 31, 2019



                                               ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                     September                          October
Total Accounts Receivable at the beginning of the reporting period                                                   $77,491,068                      $73,738,172
+ Amounts billed during the period                                                                                     18,562,510                        3,695,197
- Amounts collected during the period                                                                                (22,315,405)                     (22,412,338)
Total Accounts Receivable at the end of the reporting period                                                         $73,738,172                      $55,021,031

Accounts Receivable Aging                                                                                             September                          October
Physician Groups (not aged)                                                                                            4,264,048                        3,623,087
0 - 30 days old                                                                                                       16,626,424                       20,335,705
31 - 60 days old                                                                                                       4,515,532                        3,498,474
61 - 90 days old                                                                                                       5,420,081                        3,480,623
91+ days old                                                                                                          42,912,087                       24,083,142
Total Accounts Receivable                                                                                             73,738,172                       55,021,031

                                                                          DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                    Yes                              No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                                  X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                                  X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                                                  X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                 X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                                      X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

1 - As census dropped at Hahnemann, certain assets (inventory and equipment) were transferred to St. Christopher’s. Such transfers are classified as
intercompany transfers.
2 - Pass through taxpayer. No return needs to be filed.
